     .
{,
         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                             Page I of I
         ,;,;;;;.;;.;;;,;;.=~=..:..:..c;;=;;;;;;.;;;;.;;.;;;=;:;,,;.;;=;;;;,a;,==..---------------~e:...:....::;;.;.,                        f3"'!
                                                                                                                                                 I:

                                                                                                                                                 i!
                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                            JUDGMENT IN A CRIMINAL CASE
                                         V.                                      (For Offenses Committed On or After November I, 1987)


                            Alejandro Mendoza-Roman                              Case Number: 3:19-mj-23125




         REGISTRATION NO. 87941298
                                                                                                                AUG O5 2019
         THE DEFENDANT:                                                                                           .,.. .,,   ,

          •IZI                                ti                                                        G~mRK IJ!l t:ll~fRICt (;:"'·u·
                 pleaded guilty to count(s) ~o~f:C:o:m:p:la:i:nt~=========~~G~bJ:f:19:·1;=19=N~tJ~i~~t~l'1l~i:l~1'~··~···;;;"~-~~t~~~
                 was found guilty to count(s)                                                                              rl~~U'fV
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section              Nature of Offense                                                           Count Number(s)
         8:1325                       ILLEGAL ENTRY (Misdemeanor)                                                  I
          D The defendant has been found not guilty on count( s)
                                                           -~-----------------
          •      Count(s)
                            - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                    ~ TIME SERVED                           D --------~days
          IZI Assessment: $10 WAIVED IZI Fine: WAIVED
          IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Monday, August 5, 2019
                                                                              Date of Imposition of Sentence



                                                                              HiflAlt::LOCK
                                                                              UNITED STATES MAGISTRATE JUDGE


         Clerk's Office Copy                                                                                                 3:19-mj-23125
